
	
		II
		110th CONGRESS
		1st Session
		S. 2393
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To close the loophole that allowed the 9/11 hijackers to
		  obtain credit cards from United States banks that financed their terrorists
		  activities, to ensure that illegal immigrants cannot obtain credit cards to
		  evade United States immigration laws, and for other purposes.
	
	
		1.Verification of identity for
			 non-United States persons opening bank accounts
			(a)In
			 generalSection 5318(l) of
			 title 31, United States Code, is amended—
				(1)by redesignating paragraphs (3) through (6)
			 as paragraphs (4) through (7), respectively; and
				(2)and inserting
			 after paragraph (2) the following:
					
						(3)Restrictions on
				Verifying Identity
							(A)Customer
				InformationFor the purpose of verifying the identity of an
				individual who is not a United States person seeking to open an account in
				accordance with the regulations issued under this section, a financial
				institution may only accept—
								(i)a
				social security number;
								(ii)a passport
				number and the country of issuance;
								(iii)an alien
				identification card number; or
								(iv)any combination
				of items described in clauses (i) through (iii).
								(B)Customer
				Verification Through DocumentsFor the purpose of verifying the
				identity of an individual who is a not a United States person seeking to open
				an account in accordance with regulations issued under this section, a
				financial institution may not accept identification documents issued by a
				foreign government, other than an unexpired passport.
							(C)DefinitionAs
				used in this paragraph, the term non-United States person means
				any individual that is not a citizen or national of the United States, as
				defined in section 101 of the Immigration and Nationality Act (8 U.S.C.
				1101).
							.
				(b)Conforming
			 amendmentSection 5318(l)(6) of title 31, United States Code, as
			 redesignated, is amended by striking (4) and inserting
			 (5).
			
